Exhibit 10.1

FORBEARANCE AGREEMENT AND FOURTH AMENDMENT TO THE CREDIT AGREEMENT

This FORBEARANCE AGREEMENT AND FOURTH AMENDMENT TO CREDIT AGREEMENT (this
“Agreement”) is made and entered into as of October 15, 2009, by and among the
Lenders identified on the signature pages hereof (such lenders, together with
their respective successors and permitted assigns, are referred to hereinafter
each individually as a “Lender” and collectively as the “Lenders”), Purple
Communications, Inc. (f/k/a GoAmerica, Inc.), a Delaware corporation
(“Borrower”), the other Loan Parties signatory hereto, Churchill Financial LLC,
as L/C Issuer and as administrative agent for the Lenders and the L/C Issuers
(in such capacity, and together with its successors and permitted assigns, the
“Administrative Agent”) and Ableco Finance LLC, as collateral agent for the
Lenders and the L/C Issuers (in such capacity, and together with its successors
and permitted assigns, the “Collateral Agent”, and together with the
Administrative Agent, collectively, the “Agents”).

W I T N E S S E T H

WHEREAS, Borrower, the other Loan Parties signatory hereto, Agents, the Lenders
and the L/C Issuers party thereto from time to time are parties to that certain
Credit Agreement, dated as of January 10, 2008 (as amended, restated,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Credit Agreement”); and

WHEREAS, the Specified Events of Default (as defined below) have occurred and
are continuing under the Credit Agreement and Borrower, the Loan Parties, Agents
and Required Lenders have agreed to enter into this Agreement as a result of the
Specified Events of Defaults and Borrower and the other Loan Parties request
that Agents and Lenders forbear from exercising their rights and remedies in
respect of the Specified Events of Default, all in the manner and on the terms
and conditions provided for herein.

NOW THEREFORE, in consideration of the promises and for other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged, the Loan Parties, Agents and Required Lenders hereby agree as
follows:

1. Definitions. Capitalized terms not otherwise defined herein (including in the
Recitals hereto) shall have the meanings ascribed to them in the Credit
Agreement.

2. Existing Events of Default; Remedies. Each of Borrower and the other Loan
Parties acknowledges and agrees that the following Events of Defaults (the
“Specified Events of Default”) have occurred and are continuing under Sections
9.1(c)(i) and          9.1(d)(ii) of the Credit Agreement: (i) Borrower’s breach
of the financial covenant set forth in Section 5.1 of the Credit Agreement for
the Fiscal Quarter ending September 30, 2009 and Section 5.2 of the Credit
Agreement for the Fiscal Year ending December 31, 2009, (ii) Borrower’s breach
of Section 6.1(a) of the Credit Agreement for the fiscal month ending August 31,
2009 due to Borrower’s failure to deliver the certifications required to be
delivered to Agents pursuant to such Section 6.1(a), (iii) Borrower’s breach of
the financial covenant set forth in Section 5.1 of the Second Lien Credit
Agreement for the Fiscal Quarter ending September 30, 2009 and Section 5.2 of
the Second Lien Credit Agreement for the Fiscal Year ending December 31, 2009,
and (iv) Borrower’s breach of Section 6.1(a) of the Second Lien Credit Agreement
for the fiscal month ending August 31, 2009 due to Borrower’s failure to



--------------------------------------------------------------------------------

deliver the certifications required to be delivered to the Second Lien
Administrative Agent pursuant to such Section 6.1(a). Each of the Borrower and
the other Loan Parties acknowledges and agrees that Agents and the other Lenders
have not waived, and are not in a position at this time to waive, the Specified
Events of Default or any other Defaults or Events of Defaults that may exist and
any such waiver, if any, shall be granted only by a written instrument executed
and delivered in accordance with the provisions of Section 11.1 of the Credit
Agreement.

Each of the Borrower and the other Loan Parties acknowledges and agrees that as
a result of the Specified Events of Default (a) the conditions precedent to
further Loans and other extensions of credit under Section 3.2 of the Credit
Agreement will not be satisfied so long as any Specified Event of Default is
continuing and the Lenders and the L/C Issuer have no obligation to make further
Loans or other extensions of credit under the Credit Agreement so long as any
Specified Event of Default, or any other Default or Event of Default, is
continuing (and any further Loans and other extensions of credit under the
Credit Agreement during the continuance of any Specified Event of Default or any
other Default or Event of Default shall be made in the sole and absolute
discretion of the Lenders and L/C Issuer, as applicable), (b) neither Borrower
nor any other Loan Party shall take any action that is prohibited by the Credit
Agreement during a Default or Event of Default, including, without limitation,
making any Restricted Payments pursuant to Section 8.5(d) of the Credit
Agreement, (c) subject to Section 5 hereof, Agents and the other Lenders have
the immediate right to exercise any and all rights and remedies under the Credit
Agreement and the other Loan Documents including, without limitation, the right
to terminate any commitment to make further extensions of credit and to declare
all or any portion of the Obligations to be immediately due and payable and
(d) any current or any further non-exercise of other rights, remedies, powers
and privileges under the Loan Documents, with respect to any of the Specified
Events of Default or any other Defaults or Events of Default (whether now
existing or hereafter occurring) by Agents and the other Lenders shall not be,
and shall not be construed as, a waiver thereof. Subject to Section 5 hereof,
the Agents and the other Lenders reserve their right to fully invoke any and all
or their rights, remedies, powers or privileges under the Credit Agreement and
all other Loan Documents, at any time as they deem appropriate in respect of any
of the Specified Events of Default or any other Defaults or Events of Default
that may now or hereafter exist.

3. Amendments to Credit Agreement. Section 1.1 of the Credit Agreement is hereby
amended as of the Forbearance Effective Date (as hereinafter defined) by
amending the definition of “Eurodollar Base Rate” by deleting such definition in
its entirety and substituting in lieu thereof the following new definition:

“‘Eurodollar Base Rate’ means, with respect to any Interest Period for any
Eurodollar Rate Loan, the rate determined by the Administrative Agent to be the
offered rate for deposits in Dollars for an Interest Period of one month
(notwithstanding which Interest Period is selected) appearing on the Reuters
Screen LIBOR01 Page as of 11:00 a.m. (London time) on the second full Business
Day next preceding the first day of each Interest Period. In the event that such
rate does not appear on the Reuters Screen LIBOR0 1 Page (or otherwise on the
Reuters screen) at such time, the “Eurodollar Base Rate” shall be determined by
reference to such other comparable publicly available service for displaying the
offered rate for deposit in Dollars in the London interbank market as may be
selected by the Administrative Agent and, in the absence of availability, such
other method to determine such offered rate as may be selected by the
Administrative Agent in its sole discretion.”

 

2



--------------------------------------------------------------------------------

4. Default Rate of Interest. Pursuant to Section 2.9(c) of the Credit Agreement,
all unpaid Obligations (including any Obligation that bears interest by
reference to the rate applicable to any other Obligation) shall bear interest
from September 30, 2009 and for so long as any Specified Event of Default or any
other Event of Default exists at a rate that is 2% per annum in excess of the
interest rate applicable to such Obligations from time to time, payable on
demand.

5. Forbearance. Without limiting Sections 2 and 4 of this Agreement, Agents and
Required Lenders hereby agree as of the Forbearance Effective Date to forbear
from exercising any rights or remedies under the Loan Documents arising solely
out of the Specified Events of Default until the date (the “Forbearance
Termination Date”) that is the earliest of (a) October 31, 2009, (b) the
occurrence of a Default or Event of Default (other than a Specified Event of
Default) or (c) the occurrence of a breach or default by Borrower or any other
Loan Party under this Agreement (the period beginning on the Forbearance
Effective Date and ending on the Forbearance Termination Date being referred to
herein as the “Forbearance Period”). This forbearance shall apply only to the
Specified Events of Default and not to any other Defaults or Events of Default,
including without limitation, any other existing Defaults or Events of Default
known or not known to Agents and Lenders or Borrower or any other Loan Party at
this time and any Defaults or Events of Default occurring after the date hereof,
and the Agents and the Lenders reserve all of their rights to exercise rights
and remedies under the Loan Documents upon the occurrence of any such other
Default or Event of Default at any time, including, without limitation, before
the expiry or termination of the Forbearance Period.

The parties hereto agree that neither the agreements of Agents and the Lenders
herein nor the acceptance by Agents or the Lenders of any of the payments
provided for in the Loan Documents, nor any payment prior to the date hereof
shall (i) excuse Borrower or any other Loan Party from any of its obligations
under the Loan Documents, or (ii) toll the running of any time periods
applicable to any such rights and remedies, including, without limitation, any
grace periods with respect to Defaults under the Loan Documents or otherwise.
Each of the Borrower and the other Loan Parties agrees that it will not assert
laches, waiver or any other defense to the enforcement of any of the Loan
Documents based upon the agreements of Agents and the Lenders to forbear herein
or the acceptance by Agents or the Lenders of any of the payments provided for
in the Loan Documents or any payment prior to the date hereof.

6. Remedies; Expiration or Termination of Forbearance. The Forbearance Period
shall terminate immediately on the Forbearance Termination Date and upon such
termination Agents and Lenders shall be under no obligation of any kind
whatsoever to forbear from exercising any remedies on account of the Specified
Events of Default and shall have the immediate right to exercise any and all
rights and remedies under the Credit Agreement and the other Loan Documents,
including without limitation the right to terminate any commitment to make
further extensions of credit and/or declare all or any portion of the
Obligations to be immediately due and payable. In such event, if Agents or
Lenders declare all of the Obligations to be forthwith due and payable, Borrower
and the other Loan Parties shall immediately pay all of the Obligations in full
and waive any right to receive further time to pay such amounts. Failing
immediate payment of such amounts, Agents and Lenders may immediately proceed to
enforce their other rights and remedies under the Loan Documents. No forbearance
or delay in enforcing any rights or remedies on the part of Agents or any Lender
with respect to any Default or Event of Default shall constitute or be deemed to
be any waiver by Agents or any Lender of such Default or Event of Default or any
other or subsequent or similar Default or Event of Default. This Agreement shall
constitute a Loan Document. The breach by Borrower or any other Loan Party of
any representation, warranty, covenant or agreement in this Agreement, including
without limitation any covenant set forth in Section 7 hereof, shall constitute
an immediate Event of Default hereunder and under the other Loan Documents after
giving effect to any grace or cure periods set forth therein.

 

3



--------------------------------------------------------------------------------

7. Covenants. Each of the Borrower and the other Loan Parties hereby covenants
and agrees with Agents and Lenders as follows:

(a) Compliance with Loan Documents. Each of the Borrower and the other Loan
Parties shall strictly adhere to all the terms, conditions and covenants of the
Loan Documents, including terms requiring prompt payment of principal and
interest amounts when due.

(b) Cooperation. Each of the Borrower and the other Loan Parties shall cooperate
fully with Agents, including, without limitation, providing all information
reasonably requested and providing each of the Agents and its agents,
consultants and advisors, at any reasonable time during normal business hours,
full access to its books, records, property and assets wherever they may be
located, which right of access shall include the right to inspect and appraise
such property and assets.

8. Representations and Warranties. To induce Agents and Required Lenders to
enter into this Agreement, each of the Borrower and the other Loan Parties
hereby jointly and severally represents and warrants that:

(a) The execution, delivery and performance by each Loan Party of this Agreement
and the performance of the Credit Agreement as amended by this Amendment (the
“Amended Credit Agreement”) (i) are within such Loan Party’s corporate or
similar powers and, at the time of execution thereof, have been duly authorized
by all necessary corporate and similar action (including, if applicable, consent
of the holders of its Securities), (ii) do not (A) contravene such Loan Party’s
Constituent Documents, (B) violate any material Requirement of Law in any
material respect, (C) in any material respect, conflict with, contravene,
constitute a default or breach under any material Contractual Obligation of any
Loan Party or any of its Subsidiaries, or result in or permit the termination or
acceleration of any such material Contractual Obligation, or (D) result in the
imposition of any Lien (other than a Permitted Lien) upon any property of any
Loan Party or any of its Subsidiaries and (iii) do not require any Permit of, or
filing with, any Governmental Authority or any consent of, or notice to, any
Person.

(b) From and after its delivery to the Agents, this Agreement has been duly
executed and delivered to the other parties hereto by each Loan Party party
hereto and this Agreement and the Amended Credit Agreement are each the legal,
valid and binding obligation of such Loan Party and are each enforceable against
such Loan Party in accordance with its terms, except as may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally or by general equitable principles
relating to enforceability.

(c) No Default or Event of Default (other than the Specified Events of Default)
has occurred and is continuing after giving effect to this Agreement.

(d) Except for the Governmental Investigation (as hereinafter defined) no
action, claim or proceeding is now pending or, to the knowledge of any Loan
Party, threatened against any Loan Party, at law, in equity or otherwise, before
any court, board, commission, agency or

 

4



--------------------------------------------------------------------------------

instrumentality of any federal, state, or local government or of any agency or
subdivision thereof, or before any arbitrator or panel of arbitrators, which
(i) challenges any Loan Party’s right, power, or competence to enter into this
Agreement or perform any of its obligations under this Agreement, the Amended
Credit Agreement or any other Loan Document, or the validity or enforceability
of this Agreement, the Amended Credit Agreement or any other Loan Document or
any action taken under this Agreement, the Amended Credit Agreement or any other
Loan Document or (ii) if determined adversely, is reasonably likely to have or
result in a Material Adverse Effect. As used herein “Governmental Investigation”
and “June 2009 Subpoenas” shall have the following meanings:

“Governmental Investigation” means any claim, sanction, action, lawsuit or other
proceeding or investigation in connection with the June 2009 Subpoenas by a
Governmental Authority, which relates to the condition (financial or otherwise),
business, operations or property of the Borrower or any of the Group Members.

“June 2009 Subpoenas” means, collectively, (a) a subpoena for documents from a
Grand Jury for the United States District Court for the District of Columbia,
received by the Borrower on June 25, 2009, (b) a subpoena for documents from the
San Francisco Regional Office of the United Statements Securities and Exchange
Commission, received by the Borrower on June 26, 2009 and (c) a subpoena for
testimony from the SEC to the Borrower’s chief financial officer, received by
the Borrower on June 26, 2009, copies of which, with respect to clauses
(a) through (c) immediately above, were previously delivered to the
Administrative Agent.

(e) After giving effect to this Agreement and except with respect to the
Governmental Investigation and the Specified Events of Default, the
representations and warranties of Borrower and the other Loan Parties contained
in the Amended Credit Agreement and each other Loan Document are true and
correct in all material respects (provided, that if any representation or
warranty is by its terms qualified by concepts of materiality, such
representation shall be true and correct in all respects) on and as of the
Forbearance Effective Date hereof with the same effect as if such
representations and warranties had been made on and as of such date, except that
any such representation or warranty which is expressly made only as of a
specified date need be true only as of such date.

9. No Amendments/Waivers. The Credit Agreement and the other Loan Documents
shall continue to be in full force and effect in accordance with their
respective terms and, except as expressly provided herein, shall be unmodified.
In addition, except as expressly provided herein, this Agreement shall not be
deemed an amendment, consent or waiver of any term or condition of any Loan
Document or a forbearance by Agents or Lenders with respect to any right or
remedy which Agents or Lenders may now or in the future have under the Loan
Documents, at law or in equity or otherwise or be deemed to prejudice any rights
or remedies which Agents or Lenders may now have or may have in the future under
or in connection with any Loan Document or under or in connection with any
Default or Event of Default which may now exist or which may occur after the
date hereof.

10. Outstanding Indebtedness; Waiver of Claims. Each of the Borrower and the
other Loan Parties hereby acknowledges and agrees that as of the Forbearance
Effective Date (i) the aggregate amount of the Revolving Loans is $8,000,000 and
(ii) the aggregate amount of the Term Loans is $36,300,000, and that, as of the
Forbearance Effective Date, such principal amounts are

 

5



--------------------------------------------------------------------------------

payable pursuant to the Credit Agreement without defense, offset, withholding,
counterclaim or deduction of any kind. Each of the Borrower and the other Loan
Parties hereby acknowledges that it has no Claims (as hereinafter defined)
arising out of or relating to the Credit Agreement or any other Loan Document
(including, without limitation, as a result of credit having been extended
thereunder) against Agents, the Lenders or the L/C Issuers and their respective
employees, agents, representatives, consultants, attorneys, fiduciaries,
servants, officers, directors, partners, predecessors, subsidiary corporations,
parent corporations and related corporate divisions and their respective
successors and assigns (all of the foregoing being the “Released Persons”) and
hereby waives, releases, remises and forever discharges Agents, each Lender,
each L/C Issuer and each other Released Person from any and all Claims of any
and every character, known or unknown, direct and/or indirect, at law or in
equity, of whatsoever kind or nature, whether heretofore or hereafter arising,
for or because of any matter or things done, omitted or suffered to be done by
any Released Person prior to and including the date hereof, and in any way
directly or indirectly arising out of or relating to the Credit Agreement or any
other Loan Document. For purposes hereof, “Claims” shall mean all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits or claims
which may be instituted or asserted against or incurred by such Released Person
as the result of credit having been extended under the Credit Agreement or any
other Loan Document or otherwise arising in connection with the transactions
contemplated thereunder.

11. Expenses. Each of the Borrower and the other Loan Parties hereby reconfirms
its respective obligations pursuant to Section 11.3 of the Credit Agreement and
to pay and reimburse Agents for all reasonable costs and expenses (including,
without limitation, reasonable fees of legal counsel) incurred in connection
with the negotiation, preparation, execution and delivery of this Agreement and
all other documents and instruments delivered in connection herewith.

12. Affirmation of Existing Loan Documents. After giving effect to this
Agreement, Borrower and each Loan Party (a) confirms and agrees that its
obligations under each of the Loan Documents to which it is a party shall
continue without any diminution thereof and shall remain in full force and
effect on and after the date hereof, and (b) confirms and agrees that the Liens
granted pursuant to the Collateral documents to which it is a party shall
continue without any diminution thereof and shall remain in full force and
effect on and after the date hereof.

13. Effectiveness. This Agreement shall become effective as of October 15, 2009
(the “Forbearance Effective Date”) only upon satisfaction in full in the
judgment of Agents of each of the following conditions on or prior to the date
hereof:

(a) Agreement. Agents shall have received four (4) copies of this Agreement duly
executed and delivered by Agents, the Required Lenders and Borrower.

(b) Payment of Fees and Expenses. Borrower shall have paid to the Administrative
Agent all costs, fees and expenses owing in connection with this Agreement and
the other Loan Documents and due to Agents (including, without limitation,
reasonable legal fees and expenses of legal counsel).

14. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

6



--------------------------------------------------------------------------------

15. Counterparts. This Agreement may be executed by the parties hereto on any
number of separate counterparts and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.

[Signature pages follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

PURPLE COMMUNICATIONS, INC., as Borrower By:  

/s/ John R. Ferron

Name:   John R. Ferron Title:   Chief Financial Officer & Chief Operating
Officer PURPLE LANGUAGE SERVICES CO., as Guarantor By:  

/s/ John R. Ferron

Name:   John R. Ferron Title:   Chief Financial Officer & Chief Operating
Officer PURPLE RELAY SERVICES CO., as Guarantor By:  

/s/ John R. Ferron

Name:   John R. Ferron Title:   Chief Financial Officer & Chief Operating
Officer HANDS ON VIDEO RELAY SERVICES, INC., as Guarantor By:  

/s/ John R. Ferron

Name:   John R. Ferron Title:   Chief Financial Officer & Chief Operating
Officer AGENTS AND LENDERS: CHURCHILL FINANCIAL LLC, as Administrative Agent By:
 

/s/ Chris Cox

Name:   Chris Cox Title:   Managing Director

 

8



--------------------------------------------------------------------------------

CHURCHILL FINANCIAL CAYMAN LTD., as Lender By:   Churchill Financial LLC, as its
Collateral Manager By:  

/s/ Chris Cox

Name:   Chris Cox Title:   Managing Director ABLECO FINANCE LLC, as Collateral
Agent and Lender, on behalf of itself and its Affiliate assigns By:  

/s/ Daniel Wolf

Name:   Daniel Wolf Title:   President

 

9